PER CURIAM.
Appellant was found guilty by a jury of two counts of robbery and sentenced by the trial court to two consecutive life terms which were later modified to two concurrent life terms.
Appellant has appealed the judgment and sentences. The several grounds relied on by the appellant for reversal have been considered by us in the light of the record, briefs and arguments of counsel and we find no reversible error has been shown. The record discloses that the case was fully and fairly tried, that the verdict is supported by the evidence and that the several rulings of the trial court challenged by the appellant did not on the record and under the law constitute harmful error.
Therefore the judgment and sentences appealed are affirmed.
Affirmed.